AO 442 (Rev. II/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT

Received
for the U.S. Marshals Service
Southern District of lowa

1:47 pm, Jun 15 2021

Southern District of lowa

United States of America

Vv. )

) Case No. 4:21-CR-091
)
Nesly Mwarecheong, a/k/a "Grace" )
)
a : )

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) | Nesly Mwarecheong, a/k/a "Grace" / ‘

who is accused of an offense or violation based on the following document filed with the court:

 

Indictment 1 Superseding Indictment O Information © Superseding Information © Complaint

O Probation Violation Petition Supervised Release Violation Petition OViolation Notice Order of the Court

This offense is briefly described as follows:

Ct. 1: Conspiracy to Commit Forced Labor, in violation of 18 U.S.C. § 1594(b);
Cts. 2, 3: Forced Labor, in violation of 18 U.S.C. §§ 1589(a)(1), (2), (4) and 2; and
Cts. 4, 5: Unlawful Conduct with Respect to Documents tn Furtherance of Trafficking, in violation of 18 U.S.C. §§ 1592 and 2.

   

Date: 06/15/2021

By: Marne ate

DEPUTY CLERK

City and state: Des Moines, lowa ; Helen C. Adams, Chief U.S. Magistrate Judge

Printed name and title

 

Return

 

 

This ae was received on (date) b // §/a , and the person was arrested on (date) bisJal
t (ci f 2,
at (city and state) Do Mot ws, CA —

Date: 6 lb, (2 } a

  

vesting officer's signature

Mike fayell, Qum

Printed Wt Jane title

 

 
